       Case 4:19-cv-00201-MHC Document 45 Filed 06/22/20 Page 1 of 4




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                    ROME DIVISION

INTEGON NATIONAL                        )
INSURANCE COMPANY                       )
                                        )
           Plaintiff,                   )      CIVIL ACTION
                                        )      FILE NO: 4:19-cv-00201
vs.                                     )      -MHC
                                        )
CLARA JUANITA DICKERSON,                )
MARY DAVENA STEPHENS,                   )
AND STANLEY STEPHENS,                   )
                                        )
           Defendants,                  )
                                        )
AND                                     )
                                        )
CLARA JUANITA DICKERSON,                )
MARY DAVENA STEPHENS,                   )
AND STANLEY STEPHENS,                   )
                                        )
          Counterclaim Plaintiffs,      )
                                        )
vs.                                     )
                                        )
INTEGON NATIONAL                        )
INSURANCE COMPANY                       )
                                        )
          Counterclaim                  )
Defendant.                              )
_________________________________
                            )

DEFENDANTS/COUNTERCLAIM PLAINTIFFS MOTION FOR PARTIAL
    SUMMARY JUDGMENT AS TO PLAINTIFF/COUNTERCLAIM
 DEFENDANT’S COMPLAINT FOR DECLARATORY JUDGMENT AND
 SECOND AFFIRMATIVE DEFENSE TO AMENDED COUNTERCLAIM

      COME NOW, Clara Juanita Dickerson, Mary Stephens and Stanley
       Case 4:19-cv-00201-MHC Document 45 Filed 06/22/20 Page 2 of 4




Stephens (hereinafter, “Defendants”), by and through their undersigned counsel,

pursuant to Fed. R. Civ. Pro. 56 and Local Rule 56.1, and submit this Motion for

Partial Summary Judgement as to Plaintiff/Counterclaim Defendant’s Complaint

for Declaratory Judgment and Second Affirmative Defense to Defendants’

Amended Counterclaim. The specific grounds upon which this Motion is based are

more specifically set forth in Defendants’ Memorandum of Law in Support which

is filed contemporaneously herewith.

      This Motion is also supported by the following:

      1. All pleadings filed of record and the exhibits attached to the same;

      2. Defendants’ Statement of Undisputed Material Facts;

      3. Plaintiff/Counterclaim Defendant Integon National Insurance Company’s
         (“Integon”) Responses to Defendants’ First Request for Admissions;

      4. Integon’s Responses to Defendants’ Second Request for Admissions, and
         the exhibits attached to the same1;

      5. Integon’s Responses to Defendants’ Second Interrogatories.

      Submitted this 22nd day of June, 2020.

                                       MORGAN & MORGAN

                                       /s/ Max Compton
                                       ________________________________
                                       WILLIAM MAXWELL COMPTON

1
 Integon’s Responses to Defendants’ Second Request for Admissions, and the
exhibits thereto, are not included in the CM/ECF docket entry for Defendants’
Motion for Partial Summary Judgment because they have been provisionally filed
under seal pursuant to a Notice of Filing filed contemporaneously herewith.
                                       -2-
      Case 4:19-cv-00201-MHC Document 45 Filed 06/22/20 Page 3 of 4




                                 Georgia Bar No. 380092
                                 Attorney for Defendants

25 Bull Street, Suite 400
Savannah, GA 31401
(912) 443-1017 (p)
(912) 443-1184 (f)
MCompton@forthepeople.com




                                  -3-
        Case 4:19-cv-00201-MHC Document 45 Filed 06/22/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of June, 2020, I filed the foregoing

MOTION TO FOR PARTIAL SUMMARY JUDGMENT on the Court’s

CM/ECF system which will automatically provide service of the foregoing upon

the following counsel of record for Integon:

                             J. Travis Hall, Esq.
              Chambless, Higdon, Richardson, Katz & Griggs, LLP
                        3920 Arkwright Road, Ste 405
                         Macon, Georgia 31209-8086
                             Counsel for Integon



                                                     /s/ Max Compton
                                                     _____________________
                                                     William Maxwell Compton
25 Bull Street
Savannah, GA 31401
(912) 443-1017 (tel.)
(912) 443-1184 (fax)
mcompton@forthepeople.com




                                        -4-
